WATKINS, Judge,
dissenting.
In granting summary judgment the trial court relied on Dr. Sykes’ opinion testimony that the heart attack preceded and, therefore, was the cause of the collision. Thus, Dr. Sykes decided the ultimate question of the case. Summary judgment should not be granted where it relies upon opinion testimony that is determinative of the ultimate issue, in this case the question of Mr. Bousegard’s negligence in crossing the center line. See Butler v. Travelers Ins. Co., 233 So.2d 271 (La.App. 1st Cir. 1970).
I respectfully dissent.